The opinion of the court was delivered by
Reavis, C. J.
In July, 1899, Apollonia Hoffman died in Pierce county. She was at the time a resident of Thurston county. About three weeks prior to her death she executed her will. The will, in substance, devised her estate, real and personal, with the exception of one bequest of $100 to a granddaughter, to the appellant, a married daughter, for life, with the remainder to two nieces of the testatrix, and appointed respondent executor, without bonds, and with full power to administer the estate without the intervention of the probate court. In September, *2891899, the will was offered for probate by the respondent, after notice, and the appellant appeared and objected to the admission of the will to probate. Appellant set ont in her objections that she was the sole surviving heir of the deceased; that deceased could not read or well understand the English language; that the deceased was not of sound mind and competent to dispose of her estate, and was physically and mentally incapacitated to make the will,— and denied that deceased published and declared tbe instrument to be her will. A bearing was bad and testimony taken in tbe superior court, findings of fact and conclusions of law were filed, and an order made admitting tbe will to probate. Tbe court found tbe competency of tbe deceased to execute tbe will; that it was without undue influence, and was duly published and declared as such will. Upon exceptions made by appellant to tbe findings of fact, we have examined tbe testimony carefully, and are not disposed to disturb tbe conclusions of tbe superior court. Tbe measure of testamentary capacity has been very fully discussed in Re Gorkow’s Estate, 20 Wash. 563, and it is unnecessary to review tbe questions here. Tbe only question for consideration in tbe proceeding to have tbe will established in probate is as to its validity. Tbe questions which have been discussed by counsel for appellant relative to its construction and tbe vesting of the real and personal property mentioned in tbe will are not cognizable in this proceeding, and will not be further considered.
Tbe judgment of tbe superior court is affirmed.
Dunbar, Fullerton and Anders, J.T., concur.